Citation Nr: 0510280	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-18 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a variously diagnosed 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Todd M. Berk, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

In January 2005, a Travel Board hearing was held in 
Philadelphia, Pennsylvania, before the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with the record on appeal.

The claim of entitlement to service connection for a 
variously diagnosed psychiatric disorder is addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when additional action is 
necessary on the part of the appellant.


FINDINGS OF FACT

1.  In a June 1978 decision of the Board, entitlement to 
service connection for a nervous condition/psychiatric 
disorder was denied.  The veteran was properly notified of 
that decision.

2.  The veteran's request to reopen his claim for a 
psychiatric disorder was received on August 8, 2001.

3.  Since the June 1978 Board decision, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has been added to the record.


CONCLUSION OF LAW

Evidence received since the final June 1978 Board decision 
which denied service connection for a nervous disorder is new 
and material; thus, the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001), 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This new statute redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in the new and material evidence claim, given the 
favorable disposition of that issue as decided herein.  
Moreover, the veteran was notified of the VCAA provisions, 
what the evidence must show to establish entitlement to 
service connection for a psychiatric disorder, and what 
information and evidence was needed to support the claim, in 
correspondence dated in September 2001 and September 2002.  
The claim of entitlement to service connection for a 
psychiatric disorder on the merits is the subject of the 
Remand below.




II.  Factual Background

The veteran's service medical records (SMRs) reflect that, on 
enlistment examination conducted in August 1956, psychiatric 
evaluation was normal.  The appellant was admitted to 
psychiatry in January 1957 following an outburst, which 
required 5 or 6 men to suppress.  The veteran gave a history 
of frequent episodes of loss of control in the past.  
Neurological examination and electroencephalogram test 
results conducted in January 1957 were normal.  The veteran 
was observed in a closed ward for several days, during which 
time almost daily episodes of crying and loss of touch with 
reality were noted.  Thereafter, he was assigned to an open 
ward, as he appeared to be in greater control of his 
behavior.  A diagnosis of passive-aggressive reaction, 
chronic, severe, in an emotionally immature and superstitious 
individual, was made.  A Medical Board was convened in 
January 1957, which determined that the veteran was unfit for 
further military service due to a character and behavior 
disorder, diagnosed as emotional instability reaction, and 
manifested by temper tantrums, brief episodes of loss of 
contact with reality, and partial memory loss.  The February 
1957 separation examination report reflects that a 
psychiatric evaluation was normal.  

The veteran filed an initial claim for a head injury in March 
1957.  That claim was denied by the RO in an April 1957 
rating action in which it was explained that there was no 
evidence of a head injury in service.  

In July 1977, the veteran filed a claim for a nervous 
disorder.  Lay statements indicate that he was hospitalized 
for two months for treatment of a psychiatric condition at a 
mental ward in Fort Dix, New Jersey.  In a July 1977 
decision, the RO determined that the April 1957 denial of the 
claim was confirmed and continued, with the additional 
finding that no nervous condition was incurred in or 
aggravated by service.  The RO further explained that the 
SMRs revealed no treatment for a nervous disorder other than 
passive-aggressive reaction, which was determined to be a 
constitutional or developmental abnormality, as opposed to a 
disability.  The veteran appealed that determination.


The record contains a VA hospital summary showing that the 
veteran was hospitalized from July to August 1977 for 
conditions diagnosed as manic depressive illness and a 
sliding hiatal hernia.   The summary indicates history that 
the veteran had been treated for depression and received two 
electric shock treatments during service in 1957.  It was 
noted that the veteran had attempted suicide twice.  

After the VA hospitalization, the veteran was referred to a 
private clinic for follow-up treatment and medication.  He 
underwent a psychiatric evaluation by the aforementioned 
private clinic in August 1977.  A diagnosis of chronic 
undifferentiated schizophrenia was made.  A social survey was 
also conducted in August 1977, at which time the veteran's 
treatment plan included individual weekly counseling.  Also 
added to the record was a private medical statement from a 
therapist dated in October 1977 indicating that, since mid-
October 1977, the veteran had been treated with medication 
and individual supportive counseling.  

The veteran and his brother and sister presented testimony at 
a hearing held before a Rating Board at the RO in December 
1977.  The veteran indicated that his psychiatric problems 
began at Fort Dix, New Jersey, which followed his two months 
of basic training at Fort Knox, Kentucky.  

In a June 1978 Board decision, the claim for a nervous 
condition (psychiatric disorder) was denied.  The Board 
concluded that the SMRs revealed that the veteran was 
hospitalized due to an underlying personality disorder, which 
was considered constitutional, and that a psychiatric 
disorder was not diagnosed until 1977, more than 20 years 
after service, thereby not warranting service connection.

On August 8, 2001, the veteran filed to reopen his claim for 
a psychiatric disorder.  

Additional evidence received since the Board's June 1978 
final decision includes a duplicate copy of the 1977 hospital 
summary from the VA Medical Center in Coatesville, PA.




In a July 2002 rating decision, the RO denied the claim, 
reasoning that no new and material evidence had been 
submitted to reopen it.  

Thereafter private medical records from the North 
Philadelphia Health System/ Girard Medical Center, dated from 
2001 to 2002 were received.  These records reflect that the 
veteran's symptoms included auditory and visual 
hallucinations, depressed mood, and insomnia and that various 
psychiatric disorders including schizoaffective disorder and 
depression were diagnosed.  Also added to the record was the 
veteran's testimony presented at a hearing before the 
undersigned Veterans Law Judge in January 2005.  

Also added to the record was an opinion of a licensed 
clinical psychologist dated in January 2005.  The 
psychologist indicated that he had been treating the veteran 
since May 2001, when he presented with depression and memory 
problems.  The veteran reported that these problems began in 
following an assault during service in 1956 at Fort Dix, New 
Jersey, at which time the veteran attempted to break-up a 
"blanket party" and was assaulted himself.  It was noted 
that the symptoms reported by the veteran were typical of 
post-traumatic stress disorder (PTSD), manifested by 
nightmares, dissociation, memory impairment, and 
hypervigilence.  The psychologist indicated that the veteran 
did not present with an organic disorder such as 
schizophrenia, and he reported that he had an unremarkable 
psychiatric history prior to his assault at Fort Dix.  It was 
also noted that there was no evidence of a personality 
disorder.  The psychologist opined that, after four years of 
treatment, the veteran's difficulties were the result of the 
assault which occurred in 1956 in service.

III.  Pertinent Law and Regulations

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  In addition, service 
connection may be granted for certain chronic disabilities, 
such as a psychosis, if any such disorder is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) medical evidence diagnosing 
the condition in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV); (2) medical evidence of a 
causal nexus between current symptomatology and a claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2004); Cohen v. Brown, 10 Vet. App 128 
(1997).  With respect to the second element, if the evidence 
shows that the veteran did not serve in combat against enemy 
forces during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2004)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  (His request to 
reopen the claim was received on August 8, 2001.)  
Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claim for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).

IV.  Analysis

The appellant maintains that new and material evidence has 
been submitted with which to reopen and grant his claim for a 
psychiatric disorder.

As noted above, in June 1978, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  That decision is final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also Evans, 9 Vet. 
App. at 285.  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Since the June 1978 rating action, the most significant 
evidence submitted consists of the private medical statement 
from a licensed psychologist dated in January 2005, 
indicating that the veteran had symptoms consistent with PTSD 
which the psychologist believed were etiologically related to 
the veteran's report of an assault in service in 1956.  This 
evidence is new, in that it was not previously of record.  
Moreover, this evidence is material to the claim, as it bears 
directly and substantially upon the specific matter under 
consideration, and is neither cumulative nor redundant.  In 
connection with evidence previously assembled, this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, supra (indicating 
low threshold required to establish new and material 
evidence).  Accordingly, the Board concludes that the 
evidence submitted subsequent to the June 1978 rating 
decision is new and material, and the claim for a psychiatric 
disorder is reopened.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and the appeal is, to this extent, granted.

REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).

In this case, the record contains current, but varying 
diagnoses of a psychiatric disorder, including 
schizoaffective disorder, depression, and an opinion to the 
effect that the veteran exhibits symptoms of PTSD which are 
related to service.  

The Board believes that additional evidentiary development 
would be helpful in this case, particularly in order to 
determine the specific diagnosis, and the etiology, of the 
veteran's currently manifested psychiatric disorder.  
Significantly, a recent VA psychiatric examination has not 
been conducted for this veteran.  In this case, an 
examination to include the diagnosis of any currently 
manifested psychiatric condition(s), an opinion as to whether 
any currently manifested psychiatric disorder was incurred in 
service or within the first post-service year, or whether a 
currently manifested psychiatric disorder is etiologically 
related to service, would prove helpful in this case, and 
therefore one will be ordered.

Moreover, in light of the veteran's allegations regarding an 
assault during service in 1956-7 and the subsequent 
suggestion in a January 2005 medical opinion of the presence 
of symptoms which are indicative of PTSD, additional 
evidentiary development may also be warranted.  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's records may corroborate his 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

In addition, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of the VA Adjudication 
Manual, M21-1, specifically address the types of 
documentation that may be used to corroborate the occurrence 
of a stressor where the alleged stressor event is physical or 
sexual assault.  See Cohen, supra; M21-1, Part III, Change 49 
(Feb. 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).  Such details are necessary so that VA can 
properly explore alternative sources for information to 
corroborate the alleged stressor incident, consistent with 
the judicial precedent in the case of Patton v. West, 12 Vet. 
App. 272 (1999) (holding that the provisions in M21-1, Part 
III, 5.14(c) (April 30, 1999), which address PTSD claims 
based on personal assault and provide for development of 
alternate sources for information, are substantive rules 
which are the equivalent of VA regulations and must be 
considered.  

The law provides that VA will not deny a PTSD claim that is 
based upon in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  

Accordingly, while the Board regrets the additional delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following action:

1.  The RO is requested to obtain records of 
the veteran's psychiatric treatment from the 
Girard Medical Center (Department of 
Psychiatry and Behavioral Medicine)/North 
Philadelphia Health System, dated from 
October 2002 to the present time, to include 
the medical records of Drs. Carney and Arce.  

2.  In accordance with the provisions of M21-
1, Part III, § 5.14, "PTSD Claims Based on 
Personal Assault," the RO should send the 
veteran an appropriate stressor development 
letter, as he should be requested to 
specifically identify, with names and dates, 
his alleged stressor(s), specifically the 
assault which reportedly occurred in 1956 or 
1957.  The veteran should also be notified 
that in-service personal assault may be 
corroborated by evidence from sources other 
than the service records or by evidence of 
behavior changes, as explained in 38 C.F.R. § 
3.304(f)(3) (2004).  Specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in the 
notification to the veteran.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit additional 
evidence.

3.  Upon receipt of the veteran's response to 
the additional evidentiary development, the 
RO should undertake any and all further 
development action indicated by the evidence 
of record concerning his claim for service 
connection for a psychiatric disorder due to 
personal assault.  The RO should then make a 
determination as to whether there is any 
credible supporting evidence that the veteran 
was assaulted by a fellow serviceman or 
servicemen during active service.  (Inasmuch 
as the veteran's PTSD claim is based on 
allegations of personal assault, the 
provisions of 38 C.F.R. § 3.304(f) provide 
that evidence from sources other than the 
veteran's service medical records or evidence 
of behavior changes may constitute credible 
supporting evidence of a stressor.)  A 
statement of the RO's determination should be 
placed into the claims file.

4.  After the aforementioned development has 
been completed, the RO should arrange for the 
veteran to be examined by a psychiatrist in 
order to evaluate any present mental 
disorders. 

a.  Initially, the examiner should be 
requested to determine whether a diagnosis 
of PTSD is appropriate in this case.  In 
this regard, the examiner should review 
the January 2005 medical statement of a 
private licensed clinical psychologist.

b.  The examiner should determine whether 
the veteran demonstrated any behavioral 
changes, such as going AWOL, owing to the 
reported personal assault, which are 
indicative of an in-service stressor.

c.  The examiner should consider the 
veteran's alleged in-service stressors, 
i.e., the claimed physical assault and his 
claimed difficulties with communication in 
the English language, for the purpose of 
determining whether such stressors were 
severe enough to have caused the current 
psychiatric symptoms.


d.  If the veteran is found to have a 
diagnosis of PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the diagnosis.  The 
diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.

e.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any such diagnosed 
psychiatric disorder was incurred during 
service or the first post-service year, or 
caused by military service or, whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner is requested 
to address the previous medical 
examination reports and, to the extent 
possible, reconcile the veteran's other 
psychiatric diagnoses, e.g., 
schizoaffective disorder and depression 
and the diagnoses of passive-aggressive 
reaction, and emotional instability 
reaction, made during service.

f.  Note: The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

g.  A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, for a 
proper understanding of the veteran's 
medical history. The examination report is 
to reflect whether such a review of the 
claims file was made.

5.  The RO should review the claims file to 
ensure that all of the foregoing requested 
development has been completed. After 
undertaking any additional development if 
necessary, the RO should re-adjudicate the 
issue of entitlement to service connection 
for a psychiatric disorder to include PTSD, 
claimed as due to personal assault.  In 
considering the veteran's claim for service 
connection for PTSD, on remand, in verifying 
the existence of an in-service stressor and 
any other material issue, the equipoise 
standard of proof, not the preponderance 
standard, must be applied.  See Patton v. 
West, supra; see also YR v. West, 11 Vet. 
App. at 399 (in a system where equipoise is 
the standard of proof, evidence of this 
nature cannot be ignored.)  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


